DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 July 2021 in which claims 5 and 7 were canceled, claims 2-4, 8-10, 12 and 15-18 were amended to change the scope and breadth of the claims, and 19-22 were newly added.
	Claims 1-4, 6, 8-12 and 15-22 are pending in the current application. Claims 15-18 remain withdrawn as being drawn to a non-elected invention. Claims 1-4, 6, 8-12 and 19-22 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections & Rejections
Applicant’s amendment, filed 23 July 2021, with respect to the following objections and rejections has been fully considered and are persuasive:
objection of claims 9 and 10: the claim has been amended to replace “mannosonic” with “mannuronic” as disclosed. The objection is hereby withdrawn.
rejection of claims 2-4 and 12 under 35 U.S.C. §112(b): claims 2-4 have been amended to recite a single range by deleting “preferably” limitations; claim 12 has been amended to replace “if necessary” with “optionally” as suggested. The rejections are hereby withdrawn.
Rejection of claims 5, 7, 9 and 10 under 35 U.S.C. §112(d): claims 5 and 7 have been canceled. With respect to instant claims 9 and 10, Applicant has convincingly argued the term “decasaccharide” falls within the compound of formula (III) where n=9 (where n=1 is referred withdrawn.
Rejection of claims 1, 5-8, 11 and 12 under 35 U.S.C. §102(a)(1) as being anticipated by Yang et al./Rejection of claims 1 and 5-12 under 35 U.S.C. §103 as being unpatentable over Yang et al.: Applicant contends n=1 of Yang et al. is mannuronic acid, and not a disaccharide corresponding to n=1 in the instant claims. Upon recalculation, the total weight of mannuronic diacids wherein n=1-5 of Yang et al. is 73%. Thus, Yang et al. do not anticipate the instant claims.

New Rejections
The following are new ground(s) or modified rejections. Therefore, rejections from the previous Office Action, dated 23 April 2021, have been modified and are listed below.

Claim Interpretation
Independent claim 1 is broadly and reasonably interpreted as a composition comprising multiple diacids having the claimed feature, but not necessarily requiring all the alternative embodiments of n, m and m’.
Applicant contends Yang does not include all nine of the mannuronic diacid oligosaccharides corresponding to the n=1 to 9 of claim 1. Applicant argues that claim 1 requires “all nine oligosaccharides (di- to decasaccharide) present – n is an integer from 1 to 9”. Applicant has pointed to pages 7-12 of the original specification, wherein the compositions disclosed always include a mixture of all nine of the mannuronic diacid oligosaccharides.
The above arguments have been fully considered but are not persuasive, because the limitation “a mixture of all nine mannuronic diacid oligosaccharides” is not recited in the instant claims. Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While Applicant has shown degrading sodium alginate using ozone gave a mixture of nine oligosaccharides (where n=1,2,3,4,5,6,7,8 and 9), this particular feature is not required by the independent claim. The preamble of instant claim 1 recites “A mannuronic diacid oligosaccharide composition, comprising a mannuronic diacid of Formula (III)…wherein n is an integer from 1 to 9”. The recitation “a mannuronic diacid” suggests one diacid, not a mixture of diacids. Furthermore, “wherein n is an integer from 1 to 9” also suggests n must be at least one of the integers in the range of 1 to 9, but not all. A further reading of the wherein limitations, however, leads to the interpretation that multiple diacids must be present. While the claim requires a particular amount of diacids that only range in size from disaccharide to hexasaccharide, nowhere does the claim require all five diacids be present. Similarly, while the claim requires a particular ratio of di- to tetrasaccharides relative to penta- to octasaccharides, nowhere does the claim require all of the aforementioned saccharides of differing DP be present. 
While samples A-C illustrate the disclosed method yields a composition containing all nine oligosaccharides, sample D (Example 5) is a result of Applicant mixing together previously isolated individual diacids (Example 4), each having a single polymerization degree.
Thus, it appears Applicant also envisioned isolating diacids having a single polymerization degree, and preparing compositions having different weight amounts and ratios of diacids based on their polymerization degree. 
In addition, product A was characterized as having 10-30% by weight m+m’=3, 20-50% by weight m+m’=2, and 30-40% by weight m+m’=1, and yet claim 1 does not require m+m’=1, 2 and 3. In other words, if m and m’ are optional and not always required to correspond to the characteristics of the samples obtained by the disclosed method, it is reasonable to also interpret “n is an integer from 1 to 9” 
	Thus, independent claim 1 is broadly and reasonably interpreted as a composition comprising multiple diacids having the claimed feature, but not necessarily requiring all the alternative embodiments of n, m and m’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein n is an integer from 1 to 9” renders the claim and dependent claims 2-4, 6, 8-12 and 15-22 herein indefinite. This limitation can be interpreted at least two different and distinct ways. The claim can be interpreted as requiring a mannuronic diacid of Formula (III), wherein n is any integer lying in the range of 1 to 9, wherein the “n is an integer from 1 to 9” represents alternative embodiments. Alternatively, as argued by Applicant, the term “n is an integer from 1 to 9” can be interpreted to require all the integers 1, 2, 3, 4, 5, 6, 7, 8 and 9 (see p.6-7 of Remarks filed 23 July 2021).
This rejection can be overcome by amending the preamble to clearly recite a “…composition, comprising a mixture of mannuronic diacids of Formula (III)…wherein n=1,2,3,4,5,6,7,8 and 9”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claims 3, 4, and 21 each depend from claim 2. Claim 2 recites “wherein the total weight of mannuronic diacids wherein m + m’ = 1 or 2 is not less than 50% or more of the total weight of the composition”. In other words, claim 2 is limited to wherein m + m’ = 1 or 2 is ≥ 50% of the total weight of the composition.
Dependent claim 3 broadens the scope because it is directed to a composition “wherein the total weight of mannuronic diacids wherein m + m’ =1 is not less than 10% of the total weight of the composition. In other words, claim 3 is limited to wherein m + m’ =1 ≥ 10% of the total weight of the composition. The amount of m + m’ in claim 3 is greater than the amount of m + m’ permitted in claim 2. 
Instant claim 21 similarly broadens the scope of claim 2. 
Thus, claims 3 and 21 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 8,835,403, cited in IDS submitted 08 March 2021) in view of Jiang et al. (Acta Pharmacologica Sinica, 2013, vol. 34, pp. 1585-1591, cited in PTO-892), Azm et al. (American Journal of Alzheimer’s Disease & Other Dementias, 2013, vol. 34, pp. 1585-1591, cited in PTO-892) and Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited in previous Office).
Geng et al. teach a method for the treatment of Alzheimer’s disease in a subject, comprising administering to the subject a therapeutically effective amount of an ingredient consisting essentially of mannuronic acid oligosaccharide of formula II: 
    PNG
    media_image1.png
    127
    322
    media_image1.png
    Greyscale
 (claim 8). Geng et al. teach a pharmaceutical composition containing an effective amount of the alginate 
While Geng et al. teach a mixture of mannuronic acid diacids for the treatment of Alzheimer’s disease, Geng et al. do not expressly disclose the total weight ratio of diacids wherein n=1-5; or the ratio of the total weight wherein n=1-3 to the total weight where n=4-7 (instant claim 1).
Jiang et al. teach oligomannuronate 971 is an available, inexpensive and potent neuroprotective drug with the following structure: 
    PNG
    media_image2.png
    101
    287
    media_image2.png
    Greyscale
(p.1585, third para). The structure of oligomannuronate 971 reads on the instant compound of formula (III), wherein n is an integer from 3-9, m is 2 and m’ is 1, and m+m’=3. Jiang et al. teach 971 penetrates the blood brain barrier and exhibits better efficacy in animal models of dementia than Alzhemed (i.e. AZ), an anti-Alzheimer’s 
    PNG
    media_image3.png
    125
    218
    media_image3.png
    Greyscale
. Jiang et al. found the disaccharide, trisaccharide and tetrasaccharide had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971 (Fig. 2). Jiang et al. theorize the “differences in activity between oligomannoses, oligomaltoses and oligocellulose indicate that the nature of the monosaccharide unit and the configuration of the anomeric center exert significant influence over the neuroprotective potency of oligosaccharides” (p.1587, right col., first para). Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para). Jiang et al. teach the use of these types of oligosaccharides for the treatment of Alzheimer’s disease. 
Azm et al. acknowledge the teaching of alginate oligosaccharide (1300 Da, i.e. hexasaccharide-diacid), wherein it was found the hexasaccharide readily crosses the blood-brain appear to protect neural cells (p.19, first para). Azm et al. alginate itself has neuroprotective and antineuroinflammatory activity. Azm et al. teach D-mannuronic acid 
    PNG
    media_image4.png
    140
    321
    media_image4.png
    Greyscale
 is a non-steroidal anti-inflammatory drug, is immunosuppressive, and has antioxidant properties (abstract). Azm et al. discovered the monosaccharide is effective in the treatment of Alzheimer’s disease, as evidenced by the observed significant inhibition of amyloid plaque production (abstract). 

    PNG
    media_image5.png
    153
    362
    media_image5.png
    Greyscale
. Yang et al. disclose the structure of the oligosaccharides in sample C as follows: 
    PNG
    media_image6.png
    138
    311
    media_image6.png
    Greyscale
(Fig. 2). Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer (i.e. monosaccharide-heptasaccharide, p.118, 3.3. Characterization of the 3H-labelled oligomannuronates). The structure of Yang et al. reads on instant formula (III), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the 2.1. Preparation of polymannuronate blocks). Yang et al. disclose sample B as having a degree of polymerization 2-10 (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mixture of mannuronic acid diacids, wherein the majority of the diacids are a disaccharide, trisaccharide or tetrasaccharide (n=1-3). 
Starting from Geng et al., the ordinary artisan would have looked to the teachings of Jiang et al., and Azm et al., because they are all similarly concerned with the treatment of Alzheimer’s using an oligomer from degraded alginate, i.e. oligomannuronic acid or mannuronic acid. The ordinary artisan would have been motivated provide a mixture of mannuronic acid diacids, wherein the majority of the diacids are a disaccharide, trisaccharide or tetrasaccharide (n=1-3), because Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides had therapeutic activity in AD mice induced by Aβ1-40, wherein the mixture predominantly contained di- to tetrasaccharide diacids as evidenced by figure 3 of the reference. 
In addition, Jiang et al. studied a simplified derivative of oligomannuronate 971 (i.e. the mixture of mannuronic acid diacid of Geng et al.), and found the disaccharide, trisaccharide and tetrasaccharide mannosyl derivatives had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971. Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para), wherein they can be useful in the treatment of Alzheimer’s disease. Thus, Jiang et al. provide express motivation to optimize the size/degree of polymerization of oligomannuronate 971 of Geng et al., wherein the mixture contains a higher proportion of di- to tetrasaccharide (n=1 to 3) than penta- to decasaccharide (n=4 to 9).
Furthermore, Azm et al. found mannuronic acid, a monosaccharide, had therapeutic potential for treating Alzheimer’s disease. Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides had similar activity as a therapeutic for Alzheimer’s disease as the 6-mer, i.e. an individual 
Although Geng et al. and Jiang et al. do not characterize the amount of each saccharide in the di- to decasaccharide mixture, the skilled artisan would have readily know from figure 3 of Geng et al. and fig. 6 of Yang et al. that the mixture contains a relatively higher amount of di- to tetrasaccharide compared to penta- to heptasaccharide. Comparing the elution profiles of oligomannuronate treated with hydrogen peroxide for 1 hr (fig. 6-sample B: 1-10 oligomers), 2 hr (fig. 3A-sample C: 1-7 oligomers) and 4 hr (fig. 3B-sample D: 1-5 oligomers), it is clear depolymerization is time-dependent. Yang et al. teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (p.120, last para).
An examination of sample C in Yang et al. (because it is the only sample fully characterized) reveals an oxidation degradation product of alginate, wherein the sum of the weight of the 2-mer, 3-mer and 4-mer is 61.9 wt.%, while the sum of the weight of the 5-mer, 6-mer and 7-mer is 22.5 wt.%. The ratio of diacids where n=1-3 to n=4-7 is 2.75, which reads on the ratio of instant claims 1 and 8. The total weight of mannuronic diacids wherein n=1-5 is 73 wt.%, which is close in value to the lower limit of instant claim 1. Furthermore, the prior art expressly teach the hexasaccharide itself was biologically active for treating Alzheimer’s disease, as well as the di- to tetrasaccharide. Thus, the ordinary artisan would have expressly been motivated to increase the relative amount of di- to hexasaccharide, relative to hepta- to decasaccharides present in Geng et al. 
The skilled artisan would have been motivated to prepare oligosaccharide mixtures having more n=1-3 than n=4-7 for the reasons already discussed above, i.e. a weight ratio of n=1-3 to 4-7 is greater than or equal to 1, using the characterization of sample C as a guide which specifically contains 61.9% di- to tetrasaccharide. One having ordinary skill in the art would have known from Yang et al., the 
As noted above, Yang et al. found sample C where n = 1-7, contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer. Yang et al. disclose sample B additionally contains an octasaccharide, nonasaccharide and decasaccharide albeit in smaller amounts than the heptasaccharide, as evidenced by figure 6. In other words, Yang et al. teach obtaining a composition having a decreasing amount of saccharide as the size of the molecule gets larger. Thus, one having ordinary skill in the art would have expected a range of di- to decasaccharide, wherein each individual saccharide is approximately the same as the amount described in sample C, wherein the amount of each saccharide decreases as the size of the molecule gets larger, and wherein the amount of octa- to decasaccharide are less than the amount of heptasaccharide. 
See MPEP 2144.05, section II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ".
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the interpretation that all nine oligosaccharides be present is not found persuasive as discussed above in the claim interpretation analysis.
prima facie case of obviousness has not been made because it based on speculation. Applicant argues the Office has not provided substantial evidence that the limitations (iii) and (iv) of claim 1 are necessarily satisfied by the Sample B of Yang et al. 
The above arguments have been considered but are not found persuasive in view of the modified rejection above. Not only is it evident from the elution curves of Geng et al. and Yang et al. that the weight ratio of di- to tetrasaccharides is greater than the weight ratio of penta- to octasaccharides, there is clear motivation in the art to prepare a mixture having a greater abundance of the di- to tetrasaccharides and the art provides ample guidance on how to prepare such a mixture. The prior art also expressly teach the hexasaccharide was therapeutically active. Taken in combination with the teaching the di- to tetrasaccharide is therapeutically active, one having ordinary skill in the art would have also been motivated to increase the relative abundance of di- to hexasaccharide, relative to hepta- to decasaccharide of Geng et al.

In addition, Applicant contends the skilled artisan could not have predicted the less active di- to tetrasaccharide in a mixture containing more active oligosaccharides (i.e. penta- to octasaccharide) would lead to improved biological activity compared to the more active oligosaccharides alone. Applicant has provided biological activity of each individual oligomer (figures 5 and 6), as well as the activity of samples A-D which contain amounts of oligosaccharide within the claimed ranges (fig. 7 and 8). 
The above arguments are not found persuasive, because Applicant has not provided sufficient explanation/evidence that the biological data for samples A-D are due to a synergistic effect, and not merely an additive effect. See MPEP 716.02(a), “ However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have 
Additionally, Azm et al. teach the mannuronic acid monosaccharide was potent, and Geng et al. show the mixture having a relatively higher abundance of shorter oligosaccharides was highly potent. Thus, Applicant’s results do not appear to be surprising in view of the prior art of record.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Allowable Subject Matter
With respect to the limitation m+m’=1 or 2 (per instant claims 2-4 and 19-22), Geng et al., Jiang et al. and Yang et al. teach 100% m + m’ = 3. There is no teaching, suggestion or motivation in the art to modify the oligomannuronate diacids of the prior art such that m+m’ = 1 or 2 as recited in instant claims 2-4 and 19-22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards using a composition comprising a mannuronic diacid oligosaccharide of formula (III), n is from 1 to 9, m is from 0, 1 or 2, m’ is 0 or 1. The amounts of diacids and ratios claimed in the reference Application lie within the range recited in the instant claims, or overlap with the ranges recited in the instant claims. 
prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,854.
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,889.
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,738.
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853.
Claims 1-4, 6, 8-12 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,950.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623